Final Version Exhibit 10.3 Subsidiary Guaranty Agreement Dated as of February 15, 2017 of LFUS LLC, Littelfuse Commercial Vehicle LLC, SC Building, LLC, SSAC, LLC, and SymCom, Inc. T ABLE OF C ONTENTS SECTION HEADING PAGE SECTION 1. GUARANTY 2 SECTION 2. OBLIGATIONS ABSOLUTE 3 SECTION 3. WAIVER 4 SECTION 4. OBLIGATIONS UNIMPAIRED 4 SECTION 5. SUBROGATION AND SUBORDINATION 5 SECTION 6. REINSTATEMENT OF GUARANTY 6 SECTION 7. RANK OF GUARANTY 6 SECTION 8. ADDITIONAL COVENANTS OF EACH SUBSIDIARY GUARANTOR 6 SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH SUBSIDIARY GUARANTOR 6 SECTION 10. TERM OF GUARANTY AGREEMENT 6 SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 7 SECTION 12. AMENDMENT AND WAIVER. 7 Section 12.1. Requirements 7 Section 12.2. Solicitation of Holders of Notes 7 Section 12.3. Binding Effect 8 Section 12.4. Notes Held by Company, Etc 8 SECTION 13. NOTICES 8 SECTION 15. MISCELLANEOUS 9 Section 14.1. Successors and Assigns; Joinder 9 Section 14.2. Severability 9 Section 14.3. Construction 9 Section 14.4. Further Assurances 9 Section 14.5. Governing Law 9 Section 14.6. Jurisdiction and Process; Waiver of Jury Trial 10 Section 14.7. Reproduction of Documents 10 -i- Subsidiary Guaranty Agreement This Subsidiary Guaranty Agreement , dated as of February 15, 2017 (this “Subsidiary Guaranty Agreement” ), is made by each of the undersigned (each a “ Subsidiary Guarantor ” and, together with each of the other signatories hereto and any other entities from time to time parties hereto pursuant to Section14.1 hereof, the “Subsidiary Guarantors ” ) in favor of the Purchasers (as defined below) and the other holders from time to time of the Notes (as defined below). The Purchasers and such other holders are herein collectively called the “holders” and individually a “holder
